Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2016/190899 A, hereinafter Kawabe '899), in view of Su (US 2011/0045304 A1) and Tokiwa et al. (US 2013/0266779 A1).
Regarding Claims 11, 15-16, and 19, Kawabe ‘899 discloses metal laminate comprising a curable composite material (i.e. prepreg) and a copper foil (paras 0085, 0094), wherein the curable composite material comprises a substrate impregnated by dipping or coating with a resin composition (para 0091). 
The resin composition comprises a soluble polyfunctional vinyl aromatic copolymer (Xa) and a radical polymerization initiator (Xb) (para 0051). The initiator (Xb) is used in an amount of 0.01 to 10 parts by weight with respect to 100 parts by weight (Xa) (para 0053).
Kawabe ‘899  further discloses the resin composition may comprise filler such as crystalline silica or aluminum nitride (para 0083).
Kawabe ‘899  discloses the soluble polyfunctional vinyl aromatic copolymer comprises 5-95% structural units derived from the divinyl aromatic compound (A), which includes the following formulas (a1) and (a2):

    PNG
    media_image1.png
    111
    227
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    93
    233
    media_image2.png
    Greyscale

Wherein, R1 and R2 each independently represent an aromatic hydrocarbon group having 6 to 30 carbon atoms. (paras 0020-0021; 0028).
Kawabe ‘899  does not disclose the ratio of (a1) and (a2) used. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, it would be obvious to use equal parts (a1) and (a2), which would satisfy the claimed relationship, to produce a polyfunctional vinyl aromatic copolymer with desired properties.
Kawabe ‘899  further discloses the soluble polyfunctional vinyl aromatic copolymer comprises structural units derived from a monovinyl aromatic compound (B) (para 0020), which may be an ethylvinyl aromatic compound such as ethylvinylbenzene or ethylvinylbiphenyl (para 0036).
Kawabe ‘899  further discloses the number average molecular weight Mn of the soluble polyfunctional vinyl aromatic copolymer is 300 to 100,000, preferably 500 to 10,000, and the ratio of the weight average molecular weight Mw to Mn is 100 or less, preferable 1.5 to 10.0 (para 0029).
Kawabe ‘899  does not disclose the resin composition comprising polybutadiene resin as claimed, or flame retardant as claimed.
Su discloses a composite material for high-frequency circuit substrate (abstract) comprising a butadiene-styrene copolymer having a molecular weight being less than 11000 and preferably less than 7000, with the content of 1,2-addition vinyl in the molecular structure of the resin being more than 60%, such as Ricon 104H or Ricon 100. The low viscosity is beneficial to impregnation and the vinyl structure increases cross-link density and provides high temperature resistance suitable for circuits (para 0028).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe ‘899  to incorporate the teachings of Su to produce the metal-clad laminate of Kawabe ‘899  wherein resin composition further comprises a butadiene-styrene copolymer having a molecular weight being less than 11000 and preferably less than 7000, with the content of 1,2-addition vinyl in the molecular structure of the resin being more than 60%, such as Ricon 104H or Ricon 100. Doing so would be beneficial to impregnation and would increase cross-link density and provide high temperature resistance. While a preferred compounding amount is not disclosed, it would have been obvious to choose an amount, including that claimed, that would optimize the cross-link density and temperature resistance.
Tokiwa discloses an insulating prepreg comprising a curable resin composition, comprising a bromine-containing flame retardant, which inhibits the mechanism of combustion while keeping the dielectric constant and dielectric loss  of the cured product low (para 0121-122).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe ‘899 in view of Su to incorporate the teachings of Tokiwa to produce the metal-clad laminate wherein the curable composition further comprises a bromine-containing flame retardant. Doing so would inhibit the mechanist of combustion while keeping the dielectric constant and dielectric loss  of the cured product low.
With respect to the “consisting of” language, while Kawabe ‘899 discloses the resin composition may comprise other components, such as polyphenylene ether or an epoxy and epoxy curing agent, these additional components are not required. It would have been obvious to a person having ordinary skill in the art to produce the metal laminate using the resin composition of Kawabe ‘899 in view of Su and Tokiwa as described above, without these optional additional components.
Regarding Claim 18, Kawabe ‘899  in view of Su and Tokiwa discloses all the limitations of the present invention according to Claim 11 above. Kawabe ‘899  further discloses the soluble polyfunctional vinyl aromatic copolymer further comprises structural units derived from compound (C), which may be a monovinyl aromatic compound other than the ethyl vinyl aromatic compound (B) (paras 0022-0023).
Regarding Claim 21, Kawabe ‘899  in view of Su and Tokiwa discloses all the limitations of the present invention according to Claim 11 above. Kawabe ‘899  further discloses the radical initiator may be di-t-butyl peroxide, α,α'- bis (t-butylperoxy-m-isopropyl) benzene, 2,5-dimethyl -2,5-di (t-butylperoxy) hexane, or t-butylperoxy benzoate (para 0052), which the specification of the present invention discloses as suitable radical initiators having a half-life temperature as claimed (specification, pg 15, lines 3-13).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe '899 in view of Su and Tokiwa as applied to claim 11 above, and further in view of Kawabe (JP 2006/274169 A, hereinafter Kawabe '169).
Regarding Claim 14, Kawabe ‘899 in view of Su and Tokiwa discloses all the limitations of the present invention according to Claim 11 above. Kawabe ‘899  further discloses the soluble polyfunctional vinyl aromatic copolymer further comprises structural units such as an indane structure (para 0021), but does not disclose the specific indane structure as claimed.
Kawabe ‘169 discloses a soluble polyfunctional vinyl aromatic copolymer of the same structure as Kawabe ‘899 (Kawabe ‘169, paras 0011, 0016-0018, 0021-0022, formulae 1 and 2). Kawabe ‘169 further discloses the soluble polyfunctional vinyl aromatic copolymer comprises an indane structure represented by the following formula 3 (para 0017):

    PNG
    media_image3.png
    104
    203
    media_image3.png
    Greyscale

Wherein Y has an unsaturated aliphatic hydrocarbon group, an aromatic hydrocarbon group, or a hydrocarbon group substituent thereof, and n is 0 to 4 (para 0032). This indane structure enhances the heat resistance and solubility of the soluble polyfunctional vinyl aromatic copolymer used in the curable resin composition of the present invention in a solvent (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe ‘899 in view of Su and Tokiwa to incorporate the teaching of Kawabe ‘169 to produce the metal-clad laminate using the soluble polyfunctional vinyl aromatic copolymer of Kawabe ‘169 having this indane structure. Doing so would enhance heat resistance and solubility.
Regarding Claim 17, Kawabe ‘899 in view of Su and Tokiwa discloses all the limitations of the present invention according to Claim 11 above. Kawabe ‘899 does not disclose the total metal ion content of the soluble polyfunctional vinyl aromatic copolymer.
Kawabe ‘169 discloses a soluble polyfunctional vinyl aromatic copolymer of the same structure as Kawabe ‘899 (Kawabe ‘169, paras 0011, 0016-0018, 0021-0022, formulae 1 and 2). Kawabe ‘169 further discloses the soluble polyfunctional vinyl aromatic copolymer has a total metal ion content of 500 ppm or less, to prevent the electrical properties of the polymer and the curable composition from deteriorating (para 0037).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe ‘899 in view of Su and Tokiwa to incorporate the teaching of Kawabe ‘169 to produce the metal-clad laminate using the soluble polyfunctional vinyl aromatic copolymer of Kawabe ‘169 having a total metal ion content of 500 ppm or less. Doing so would prevent the electrical properties of the polymer and the curable composition from deteriorating.
Response to Arguments
In light of Applicant’s amendments, the Claim Objections of record and the 35 USC 112(b) rejections of record are withdrawn.
In light of Applicant’s amendments, the 35 USC 103 rejection of record is withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787